Williams, J.
Upon the trial of this case the court makes the following findings: (1) The charges of 60 cents and 45 cents for reports to the solicitor of the treasury are required by section 7 97 of the Revised Statutes and by the instructions issued by the solicitor of the treasury, page 7, cl. 2. (2) The items for entering appearance, arraignment, etc., $1.50, $3.45, and $5.10, and the item for proceedings on jury trial, $1.50, are *268shown to be for services actually and in good faith rendered to the government, and the charge therefor is not excessive. (8) The items $448.65 for entering appointments of supervisors of elections for 997 townships, and $1,576.30 for certified copies of appointments for 2,044 supervisors, are for services performed by the clerk under the orders of the court. They are a proper charge. Goodrich v. U. S., 35 Fed. Rep. 193. (4) The prsecipes to jury commissioners are necessary to inform them of their appointment, and the clerk is entitled to recover therefor under section 828, cl. 1, of the Revised Statutes, the $2.50 claimed. (5) The item of $1.75 for entering orders appointing attorneys to defend is proper. Goodrich v. U. S., 42 Fed. Rep. 393. (6) The item of $56.40 for filing 564 discharges of United States witnesses is proper. It is necessary that such discharges should be given by the district attorney, in order that the clerk may know when the witnesses are entitled to a discharge, and the amount of fees to be paid them for attendance; and it is proper that these discharges should be filed and preserved. (7) The item of $10 for services of the deputy-clerk at Texarkana as jury commissioner is proper. Marvin v. U. S., 44 Fed. Rep. 405; Goodrich v. U. S., 42 Fed. Rep. 393; Erwin v. U.S., 37 Fed. Rep. 470. (8) The item for drawing complaints, $23.40, is shown to have been for necessary and proper services, and is allowed. U. S. v. Ewing, 11 Sup. Ct. Rep. 743; U. S. v. Barber, Id. 749; Goodrich v. U. S., 42 Fed. Rep. 393; Rand v. U. S., 36 Fed. Rep. 671. (9) The item $27.90 for entering returns of warrants and subpoenas is shown to have been for services actually rendered and essentia], and is allowed. (10) The item $13.75 for taking acknowledgments of recognizances is proper. U. S. v. Barber, 11 Sup. Ct. Rep. 749; U. S. v. Ewing, Id. 743; Goodrich v. U. S., 42 Fed. Rep. 392.
It is therefore ordered that judgment be entered in favor of the plaintiff for these items, and that there is due the plaintiff the sum of $2,173.25.